19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 1 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 2 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 3 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 4 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 5 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 6 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 7 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 8 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 9 of 10
19-14911-jps   Doc 1   FILED 08/08/19   ENTERED 08/08/19 12:07:05   Page 10 of 10
